DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, reciting “- - according to JIS Z0208 - -“, in claim 5, “ - -  according to ASTM D570- - “, and in claim 6”- - according to JIS K 7136” are not clearly defined in claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 & 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20160190431).
Regarding claim 1, Zeng discloses that an electretized film comprising:
a cyclic olefin polymer (para. 0023, cyclo-olefin), wherein the electretized film is a non-porous film (para. 0027), and  a piezoelectric constant d33 in a thickness direction, which is measured by applying a pressing force to the electretized film in the thickness direction, is equal to or more than 100 pC/N (para. 0027 or 0066). 
Zeng fails to specify that  conditions of a load of 0.5 N, a dynamic load of +0.25 N, a frequency of 110 Hz, a temperature of 23°C, and a humidity of 50%, piezoelectric constant d33 is equal to or more than 100 pC/N.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain load, a dynamic load, frequency, temperature, and humidity, because it would have been to obtain a certain load, a dynamic load, frequency, temperature, and humidity to achieve stable piezoelectric polymer.
Reclaim 2, Zeng discloses that a content of an inorganic filler (para. 0091) in the electretized film 
Zeng fails to specify that an inorganic filler is equal to or less than 10% by mass when an entirety of the electretized film is set as 100% by mass.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain mass percentage of an inorganic filler, because it would have been to obtain a certain mass percentage of an inorganic filler to achieve stable piezoelectric polymer.
Reclaim 3, Zeng discloses that a glass transition temperature of the electretized film is equal to or higher than 100°C and equal to or lower than 220°C (para. 0105).
Reclaim 4, Zeng discloses that a moisture permeance of the electretized film, which is measured under conditions of a temperature of 40°C and a humidity of 90% RH according to JIS Z 0208, is equal to or less than 0.5 g:mm/m2day.
Zeng fails to specify a moisture permeance of the electretized film, which is measured under conditions of a temperature of 40°C and a humidity of 90% RH according to JIS Z 0208, is equal to or less than 0.5 g*mm/m2day.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain moisture permeance, because it would have been to obtain a certain moisture permeance to achieve stable piezoelectric polymer.
Reclaim 5, Zeng fails to specify that water absorptivity of the electretized film when immersed in water at a temperature of 23°C for 24 hours, which is measured according to ASTM D570 is equal to or less than 0.1% by mass.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain water absorptivity of the electretized film, because it would have been to obtain a certain water absorptivity of the electretized film to achieve stable piezoelectric polymer.
Reclaim 6, Zeng fails to teach haze of the electretized film, which is measured according to JIS K 7136, is equal to or less than 10%.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain haze of the electretized film, because it would have been to obtain a certain haze of the electretized film to achieve stable piezoelectric polymer.
Reclaim 7, Zeng fails to teach a dielectric constant of the electretized film at a frequency of 1 MHz is equal to or less than 3.0.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain dielectric constant of the electretized film, because it would have been to obtain a certain dielectric constant of the electretized film to achieve stable piezoelectric polymer.
Reclaim 9, Zeng discloses that a thickness is equal to or more than 5 um and equal to or less than 500 um (para. 0105).
Reclaim 10, Zeng discloses that is used for a piezoelectric panel, a pressure sensor, a haptic device, a piezoelectric vibration power generator, an electrostatic induction power generator, a flat speaker, or an ultrasonic wave generator (para. 0010).
Reclaim 11, Zeng discloses that an electronic device using the electretized film according to claim 1. 
Reclaim 12, Zeng discloses that is a piezoelectric panel, a pressure sensor, a haptic device, a piezoelectric vibration power generator, an electrostatic induction power generator, a flat speaker, or an ultrasonic wave generator (para. 0010).
Response to Arguments
Applicant's arguments filed on 10/17/2022 have been fully considered but they are not persuasive. 
With respect to rejected claims under 35 U.S.C. 112, applicant argues that “Applicant wishes to point out that JIS Z0208, ASTM D570 and JIS K 7136 are all well known in the art. For example, "JIS Z0208" mentioned in Claim 4 of the present application was used in Claim 12 of US11370197 B2 and Claim 5 of US2022/0186004 Al. Further, "ASTM D570" mentioned in Claim 5 of the present application was used in Claim 15 of US11396580 B2 and Claim 4 of US2022/0195109 Al. Moreover, "JIS K 7136" mentioned in Claim 6 of the present application was used in Claim 5 of US2022/0194676 A1 and Claim 5 of US11327621 B2. These standards are also used in numerous other patent publications.
In response to applicant's contention, it is respectfully submitted that 
Claim  4 of present application cited:
4 (currently amended) The electretized film according to claim 1, wherein  a moisture permeance of the electretized film, which is measure under condition of a temperature of 40oC and a humidity of 90 % RH according to JIS Z 0208, is equal to or less than 0.5g.mm/m2 day.
Comparing to Claims 1 &  12 of US11370197 cited:
1 “- -the absorbances being measured in accordance with JIS K0115: 2004.”
12  “The decorative sheet according to claim 1, wherein a water vapor transmission rate measured in accordance with Testing Methods for Determination of the Water Vapor Transmission Rate of Moisture-Proof Packaging Materials (Dish Method) stipulated by JIS Z0208: 1976 is 0.75 g/m.sup.2.Math.24 h or more and 45 g/m.sup.2.Math.24 h or less.
Claim 5 of 11370197 5. The decorative sheet according to claim 1, having a moisture permeability, as measured according to a moisture permeability test method (Cup Method) for moisture-resistant wrapping materials prescribed in JIS Z0208:1976, of 0.75 g/m.sup.2.Math.24 h or more and 45 g/m.sup.2.Math.24 h or less.
Claims 5 of present application cited:
5. (Currently Amended) The electretized film according to claim 1, wherein water absorptivity of the electretized film when immersed in water at a temperature of 23°C for 24 hours, which is measured according to ASTM D570 is equal to or less than 0.1% by mass.
Claim 14 & 15  of US 11396580 cited:
14. An article of manufacture comprising: a finished article formed from at least one polyamide polymer polymerized from monomers including caprolactam, at least one diamine, and at least two diacids; and wherein the article has a glass transition temperature, measured by Differential Scanning calorimetry (DSC) according to ASTM D 3418, equal to or greater than 140° C. a dry as molded (DAM) flexural modulus of at least 2000 MPa as determined by ASTM D790-15, a transmittance value of at least 85% as measured by one of a hazemeter and a spectrophotometer according to ASTM D1003, and the polyamide polymer includes less than 5 mol. % of aromatic groups, based on the total moles of the monomer components of the polymer.
15. The article of manufacture of claim 14, wherein the article has a water absorption at equilibrium, according to ASTM D570, of less than 3.5%.
Claims 6 of present application cited:
6. (Currently Amended) The electretized film according to claim 1, wherein haze of the electretized film, which is measured according to JIS K 7136, is equal to or less than 10%.
Claims 1 & 5 of US 11327621 cited:
1 - - “wherein the cured resin layer has an arithmetic mean roughness (Ra) of at least 0.05 μm and less than 0.5 μm as measured according to JIS B0601-1994 - -“
5 “- - the transparent conductive multilayer body has a haze of 1% or more and less than 20% as measured according to JIS K 7136.”
As shown in above reference cited by applicants, present application’s claims contain ambiguity comparing to reference cited by applicants, for example, the references contain at least explanation of what JIS Z 0208, ASTM D570, or JIS B0601 are and what is target measurement(s).
However, applicant simply cited “according to JIS Z 0208”, “is measured according to ASTM D570”, or “which is measured according to JIS K 7136.” without unclear abbreviated measuring methods. 
Applicant must explain what are those abbreviated means and what to measure with those abbreviated measuring methods in order to avoid 112 indefinite rejections.  Also, “ all well known in the art” will not explain those abbreviated methods.
Furthermore, Applicant argues that “Applicant respectfully disagrees. In order to set the piezoelectric constant d33 in the thickness direction within the numerical range specified in the presently claimed invention, it is important that the corona treatment conditions meet specific requirements. More specifically, in order to obtain a non-porous film including the cyclic olefin polymer, in which the piezoelectric constant d33 in the thickness direction is equal to or more than the lower limit, it is important to highly control three conditions: (1) performing the corona charge treatment by using a needle electrode in which needles are arranged with equal intervals, (2) a distance between electrodes during the corona charge treatment, and (3) a voltage during the corona charge treatment (see paragraphs [0105] and [0106] of the published application).
However, applicant’s claims limit only simple measuring of a piezoelectric constant d33 in specified condition and simply can be achieved by random selection of conditions (routine experimentation to select measuring condition).
Also, applicant’s claim only limits measuring the piezoelectric constant d33 with specified condition without target, for example the piezoelectric constant d33 is less than or more than xx.
Furthermore, applicants fail to prove criticality of specified conditions or importance of specified conditions.
 therefore, piezoelectric constants of Zeng can be measured by routine experimentation and optimization and the rejection of claims 1-7 and 9-12 under 35 U.S.C. 103 is deemed proper. Also, the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899